DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-34 are pending in this instant application. Claims 14, 26-28, and 30-33 are withdrawn. Claims 1-13, 15-25, 29, and 34 are currently under examination.   

Priority
This is US Application No. 16/744,869 filed on 01/16/2020 and claims benefit of US Provisional Application No. 62/792,966 filed on 01/16/2019.

Election/Restrictions
Applicant's election without traverse of Group I invention (claims 1-27, 29, and 34) and species (Species A, claims 13-17, 26, 29, and 34) in the reply filed on 06/29/2021 is acknowledged. Since the Requirement for Restriction/Election mailed on 05/14/2021 states “If Applicant elects the Group I invention, Applicant is further required to choose from the following species: (a) One specific product of a subterranean microalgal cell, recited in claims 13-17, 26, 29, and 34; and (b) One specific subterranean microalgal cell, recited in in claims 22-27 and 29, and its corresponding genus, whichever it is applicable, recited in claims 22 and 23”, it is non-compliant to elect the generic species (a) above and to omit the species (b). To advance the prosecution, the “exopolysaccharide” and “Parachlorella species”, which provide maximal number of claims, were first examined. Claims 14, 26-28, and 30-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/29/2021. 
Thus, claims 1-13, 15-25, 29, and 34 are currently under examination.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 01/16/2020 and 01/30/2020 have been considered.

Claim Objections
Claims 2-9, 13, 16, 19, 24, 25, and 34 are objected to because of the following informalities: In claim 2, change the incorrect recitation “minerals providing ions selected from Ca2+, K+, Mg2+, PO43-, SO42-, NO3-, NH4+, HCO3- and Cl-, Fe2+, Fe3+, Fe-oxides, Si-oxides” (lines 2 to 3), in which they are not all minerals or ions, and do not comply with Markush group format, to “minerals or ions selected from the group consisting of Ca2+, K+, Mg2+, PO43-, SO42-, NO3-, NH4+, HCO3-, Cl-, Fe2+, Fe3+, Fe-oxides, and Si-oxides”; and replace the incorrect recitation “organic or inorganic carbon and nitrogen” (line 4) with “carbon and nitrogen from organic or inorganic compounds” because carbon or nitrogen element cannot be organic or inorganic. In claim 3, delete the incorrect recitation “organic” (line 1); and insert the phrase “the group consisting of” immediately after the recitation “selected from” (line 2) to comply with Markush group format. In claims 4-9, change the incorrect recitation “claim 1, comprising” (line 1 of claims 4-9) to “claim 1, wherein the method comprises”; and also in claim 5, replace the incorrect recitation “between no light - 30 μmol photons/m2/s” with “between no light and 30 μmol photons/m2/s”. In claims 13, insert the missing word “agent” immediately after the recitations “anti-frizz” and “anti-pollution” (line 6). In claims 16 and 24, insert the phrase “the group consisting of” immediately after the recitation “selected from” (lines 3 to 4 of claim 16; line 1 of claim 24) to comply with Markush group format. In claim 25, change the incorrect recitation “cave, cavern” (line 2) to “cave; or in a cavern”. In claims 4, 7-9, and 19, change the incorrect verb “deplete” (line 2 of claims 4, 9, and 19; line 3 of claims 7 and 8) to adjective “depleted”. In claim 34, change the recitation “claim 13 wherein” (line 1) to “claim 13, wherein” to be consistent with preceding claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13, 15-25, 29, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 3, 10-12, 1, 15, 18-25, 29, and 34 depend from claim 1.
Claims 1, 4-9, 13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 recites “culturing the microalgal cell in the culture medium to produce a microalgal culture from the microalgal cell” (lines 5 to 6) and “culturing the microalgal culture” (line 7), which is confusing because the first culturing step has encompassed the second culturing step. It is also not clear how “a microalgal culture”, which encompasses the microalgal cell, is produced from “the microalgal cell”. Claims 4-9 recite “culturing the microalgal cell and/or microalgal culture” (lines 1 to 2 of claims 4-9; lines 2 to 3 of claims 6 and 7; line 3 of claims 8 and 9), which is confusing because it is not clear what the “culturing the microalgal culture” refers to. Claim 13 recites “any combination thereof” (line 6), which is confusing because the recitation encompasses combination of broad limitation, such as, secretion (or extract) of the microalgal cells, and narrow limitation, such as “pigment”, “terpene”, “lipid”, “protein”, “amino acid”, and/or . 
Regarding claim 2, the phrase “including” (line 3, interpreted here as "such as") renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). To advance the prosecution, the broad limitation “Si-oxides” is examined here.
Claim 17 recites the limitation "the cellular capsule” and “the insoluble solids” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the above recitations to “cellular capsule containing the exopolysaccharide” and “insoluble solids”, respectively.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-13, 15-23, 29, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kizaki et al. (US 2014/0242109, published on August 28, 2014, hereinafter referred to as Kizaki ‘109).
With regard to structural limitations “a method comprising: providing a culture medium comprising one or more biogenic substances (or carbon from a monomeric sugar or an organic acid selected from propionic acid, acetic acid, or citric acid; and nitrogen from urea) and one or more minerals (or Ca2+, K+, Mg2+, PO43-, SO42-, NO3-, NH4+, Cl-, Fe2+, Fe3+), providing a subterranean (defined as “subsurface; existing, situated, or operating below the surface of the ground; underground; pertaining to underground environments; subterraneous”, which encompasses sea or adaptable to underground) microalgal cell that produces a product of interest (defined as “a substance synthesized by a cell”); culturing (or between about 8 hours to about 21 days) the microalgal cell in the culture medium to produce the product of interest from the microalgal cell; and optionally, isolating the microalgal cells from the microalgal culture; and purifying the product of interest from the microalgal cells (or further comprising drying, grinding, lysing, or extracting the microalgal cell)” (claims 1-3, 18, 20, and 21), “culturing under conditions of deplete nutrition (or for a first or second period of time) or replete nutrition (or for a first or second period of time); between no light and 30 μmol photons/m2/s (= 30 x 54 Lux sunlight) and a temperature of between 5°C and 55°C; under no or low light (defined as “around 2 to 20, around 0.1 to 5, or up to 30 μmol photon/m2/s”) for a first period of time and in the presence of light for a second period of time” (claims 4-12), and “the product of interest is secretion of the microalgal cells (or an exopolysaccharide or a capsular exopolysaccharide obtained from a Parachlorella species (Chlorophyta taxon, Parachlorella genus); or purifying and incorporating the product of interest into an animal feed, a food, an ingredient used in personal care products; or purifying the exopolysaccharide by separating the exopolysaccharide producing microalgal cells from the culture medium, heating the 
Kizaki ‘109 disclosed a method for cultivating an alga which belongs to the genus Parachlorella and which has ability to produce alginic acid in heterotrophic cultivation, for which cultivation of the genus Parachlorella in a light has been known. The alga can be heterotrophically cultivated with high efficiency. The alga is cultivated under dark condition of less than 700 Lux on average illuminance in a liquid culture medium, and a total amount of an organic compound is adjusted to not less than 2.5 g in terms of carbon atom weight relative to 1 L of the liquid culture medium. A method comprises the step of obtaining the alginic acid-containing composition from a culture. A dried product of the alginic acid-containing composition is also obtained. A feed, a food, or a medical drug comprising the alginic acid-containing composition is obtained by the method (pages 2/9 to 3/9, [0018, 0024-0029, and 0033-0035]).  When a culture medium contains enough amount of organic compound to be utilized as energy source and/or carbon source so that photosynthesis is not necessary, the alga may be cultivated under light condition. The term "under dark condition" means a condition that an average illumination intensity is less than 700 Lux, preferably less than 300 Lux, more preferably less than 100 Lux, even more preferably less than 10 Lux, and further preferably less than 1 Lux. compound. An organic compound, which is used as energy source and/or carbon source, is exemplified by a carbohydrate such as glucose, galactose, mannitol; an organic acid such as citric acid, succinic acid, malic acid, fumaric acid, butyric acid, propionic acid and acetic acid; an amino acid. The culture medium may contain nitrogen source, phosphorus source, and a mineral. The nitrogen source is exemplified by ammonia and a salt thereof, urea, nitric acid and a salt thereof, and an amino acid. The phosphorus source is exemplified by phosphoric acid and a salt thereof and polyphosphoric acid. The mineral is exemplified by boric acid in addition to a salt of a metal such as manganese, zinc, copper, sodium, potassium, iron, calcium and molybdenum. The cultivation temperature is preferably adjusted to a range of not less than 10° C, and more preferably a range of not less than 25° C and not more than 30° C. The culture medium may be changed to a culture medium which does not contain an organic compound used as energy source and/or carbon source for subsequent cultivation as necessary. In such a case, the cultivation may be carried out in either of dark condition or light condition. In particular, a culture product obtained by such a two-stage cultivation can be preferably used. The alga may be pre-cultivated and such a precultivation may be carried out in either of dark condition or light condition. The washed alga is dried until the weight thereof is not further decreased. The composition may contain a component derived from the alga or the crushed alga body in addition to alginic acid or may contain high purity alginic acid by removing the alga body. The culture broth, alga body, concentrated culture broth and/or culture supernatant may be subjected to a treatment such as drying and purifying in order to increase a concentration of alginic acid. The alga was cultivated with shaking the flask at 30° C for 72 or 143 hours (pages 4/9 to 7/9, [0058-0072, 0089, and 0090]). The alga belonging to the genus Parachlarella is exemplified by Parachlorella sp. Binos, Parachlarella kessleri and Parachlarella beijerinckii. The produced alginic acid may be exclusively secreted from a cell of the alga belonging to the genus Parachlarella or may be accumulated in the cell (page 3/9, [0040 and 0044]). 
Thus, these teachings of Kizaki ‘109 anticipate Applicant’s claims 1-13, 15-23, 29, and 34. The method of Kizaki ‘109 meets all structural limitation of claimed method and would achieve the intended results, including “the synthesis of the product of interest occurs under the depleted nutrient or replete nutrient conditions”, required by claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13, 15-25, 29, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kizaki et al. (US 2014/0242109, published on August 28, 2014, hereinafter referred to as Kizaki ‘109) in view of Kuehnle et al. (Current Biotechnology 4:499-513, 2015, hereinafter referred to as Kuehnle ‘2015) and NCBI Blast alignment. Claims 1-13, 15-23, 29, and 34 are rejected here because they have been rejected by the primary reference under 102 above.
Kizaki ‘109 disclosed a method for cultivating an alga which belongs to the genus Parachlorella and which has ability to produce alginic acid in heterotrophic cultivation, for which cultivation of the genus Parachlorella in a light has been known. The alga can be heterotrophically cultivated with high efficiency. The alga is cultivated under dark condition of less than 700 Lux on average illuminance in a liquid culture medium, and a total amount of an organic compound is adjusted to not less than 2.5 g in terms of carbon atom weight relative to 1 L of the liquid culture medium. A method comprises the step of obtaining the alginic acid-containing composition from a culture. A dried product of the alginic acid-containing composition is also obtained. A feed, a food, or a medical drug comprising the alginic acid-containing composition is obtained by the method (pages 2/9 to 3/9, [0018, 0024-0029, and 0033-0035]).  When a culture medium contains enough amount of organic compound to be utilized as energy source and/or carbon source so that photosynthesis is not necessary, the alga may be cultivated under light condition. The term "under dark condition" means a condition that an average illumination intensity is less than 700 Lux, preferably less than 300 Lux, more preferably less than 100 Lux, even more preferably less than 10 Lux, and further preferably less than 1 Lux. compound. An organic compound, which is used as energy source and/or carbon source, is exemplified by a carbohydrate such as glucose, galactose, mannitol; an organic acid such as citric acid, succinic acid, malic acid, fumaric acid, butyric acid, propionic acid and acetic acid; an amino acid. The culture medium may contain nitrogen source, phosphorus source, and a mineral. The nitrogen source is exemplified by ammonia and a salt thereof, urea, nitric acid and a salt thereof, and an amino acid. The phosphorus source is exemplified by phosphoric acid and a salt thereof and polyphosphoric acid. The mineral is exemplified by boric acid in addition to a salt of a metal such as manganese, zinc, copper, sodium, potassium, iron, calcium and molybdenum. The cultivation temperature is preferably adjusted to a range of not less than 10° C, and not more than 50° C, more preferably a range of not less than 20° C and not more than 40° C, and even more preferably a range of not less than 25° C and not more than 30° C. The culture medium may be changed to a culture medium which does not contain an organic compound used as energy source and/or carbon source for subsequent cultivation as necessary. In such a case, the cultivation may be carried out in either of dark condition or light condition. In particular, a culture product obtained by such a two-stage cultivation can be preferably used. The alga may be pre-cultivated and such a precultivation may be carried out in either of dark condition or light condition. The washed alga is dried until the weight thereof is not further decreased. The composition may contain a component derived from the alga or the crushed alga body in addition to alginic acid or may contain high purity alginic acid by removing the alga body. The culture broth, alga body, concentrated culture broth and/or culture supernatant may be subjected to a treatment such as drying and purifying in order to increase a concentration of alginic acid. The alga was cultivated with shaking the flask at 30° C for 72 or 143 hours (pages 4/9 to 7/9, [0058-0072, 0089, and 0090]). The alga belonging to the genus Parachlarella is exemplified by Parachlorella sp. Binos, Parachlarella kessleri and Parachlarella beijerinckii. The produced alginic acid may be exclusively secreted from a cell of the alga belonging to the genus Parachlarella or may be accumulated in the cell (page 3/9, [0040 and 0044]).  
Kizaki ‘109 did not explicitly disclose the limitations “KAS1543 (disclosed as “from lava tubes and environs on the island of Hawaii” and “KAS1543 shows 99.85% (1335/1337 matches, 0 gaps) similarity with the 18s rRNA region of Parachlorella kessleri (FM205846.1). Additionally, another partial 18s rRNA (outside of the 1335/1337 previously) and partial ITS1 region of KAS1543 is 99.25% (661/666 matches, 0 gaps) similar to P. kessleri (FM205846.1)” in the specification)” and “the subterranean microalgal cell is found in a volcanic or tectonic cave; or a cavern or lava tube”, required by claims 24 and 25.
Kuehnle ‘2015 disclosed new isolates of microalgae present in the Hawaiian Islands included Acrochaete, Asterarcys, Chlamydomonas, Chlorella, Desmodesmus, Marinichlorella, Micractinium, Monoraphidium, Nannochlorum, Parachlorella, Picochlorum, Podohedriella, Mychonastes, Scenedesmus, Tetraselmis and some diatoms. Several had favorable profiles for potential use in a fuel and feed 2 capture, or for more specialized products with options for cultivation as phototrophs or facultative heterotrophs in freshwater or saltwater. Table 1 shows some interesting specimens of green algae and diatoms collected from saline (SW) or freshwater (FW) sources in the Hawaiian Islands, classified based on the order of nucleotides in 18S rRNA sequences and any distinguishing morphological features. Sequences are deposited in Genbank. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Mayamaea has previously been described in lava tubes in Hawai'i and Ile de Amsterdam (Indian Ocean). Sellaphora and Humidophila are also recorded in lava tubes and caves in Hawai'i (page 499, Abstract; page 502, Table 1; page 505, left col., para. 3). NCBI Blast alignment of Parachlorella sp. KAS741 (Genbank accession: KT886086) with Parachlorella kessleri (GenBank accession: FM205846.1) shows 99% identities. 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the microalgal cell capable of growing under heterotrophic culture as taught by Kizaki ‘109 with another microalgal cell (including Parachlorella sp. KAS741 or Mayamaea) capable of growing under heterotrophic culture in view of Kuehnle ‘2015 and NCBI Blast alignment. One 2 capture, or for more specialized products with options for cultivation as facultative heterotrophs in freshwater or saltwater, and (c) NCBI Blast alignment teaches that the 99% identities of Parachlorella sp. KAS741 (Genbank accession: KT886086) to Parachlorella kessleri (GenBank accession: FM205846.1) meets the disclosure of KAS1543 (identified by alignment of partial sequences), described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the microalgal cell capable of growing under heterotrophic culture as taught by Kizaki ‘109 with another microalgal cell (including Parachlorella sp. KAS741 or Mayamaea) capable of growing under heterotrophic culture in view of Kuehnle ‘2015 and NCBI Blast alignment, one would achieve Applicant’s claims 1-13, 15-25, 29, and 34. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim interpretation: The recitation “subterranean” in claim 1 is defined as “subsurface; existing, situated, or operating below the surface of the ground; underground; pertaining to underground environments; subterraneous” in the specification, which encompasses a sea or marine microalgae adaptable to underground growth.
s 1-13, 15, 18-23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 12-16, 18-21, 23, and 35 of U.S. Patent No. 11,034,968 (Schurr et al., published on June 15, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘968 claims “A method for synthesizing a product of interest, the method comprising: providing an organic acid as a salt-free carbon source in a culture medium and to maintain a pH of 8.5 or less; providing a microalgal cell that produces the product of interest, wherein the microalgal cell is a facultative heterotroph and is classified as part of the order Chlamydomonadales … culturing the microalgal cell in the culture medium in the dark … isolating the microalgal cells from the microalgal culture… wherein the density of 6 g/L is achieved within 120 hours… purifying the product of interest from the isolated microalgal cells or obtaining a microalgal biomass comprising the microalgal cells as the product of interest” (claim 1), “wherein the microalgal cell is a Haematococcus spp., Chlamydomonas spp.,… or Chlamydocapsa spp.” (claim 16), and “wherein the second cell type belongs to Scenedesmus spp., Chlorella spp., Monoraphidium spp.,… microorganism” (claims 18-21); and “wherein the synthesis of the product of interest occurs in the culture medium depleted of nutrients of one or more of sulfate, phosphate, nitrate, and urea in the presence of replete carbon” (claim 12), “wherein the organic acid is acetic, citric, fumaric, glycolic, lactic, malic, proprionic, pyruvic, succinic, glucuronic, galacturonic, uronic, chlorogenic, or lignocellulosic acid” (claim 13), “wherein the culture medium comprises urea as a primary source of nitrogen” (claim 14), “wherein the method further comprises one or more steps of drying, grinding, lysing, and extracting the microalgal cell” (claim 15), or “wherein the step of culturing is conducted for a period of about 48 hours to about one week” (claims 10 and 35). Pat ‘968 also disclosed “a New Haematococcus pluvialis Strain BMl from the White Sea Coastal Rocks (Russia)” (page 2/31, right col. para. 5), which reads on the microalgal cell found in chasm.
Thus, claims 1-13, 15, 18-23, and 25 of this instant application encompass or overlap with claims 1, 10, 12-16, 18-21, 23, and 35 of Pat ‘968.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623